DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-29 and 32-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meek(3363885) taken together with Curtis(5227095) in view of Christophersen et al(4215079) and further in view of Liu et al(8414853).
	Meek teaches a facility for treating airflow including at least one liquid for treating the airflow, at least one structural framework(frame 30) that comprises a plurality of interconnected structural members to form a plurality of three dimensional modules(prefabricated modular packing units 15) that are in parallel airflow communication(figure 1 with airflow moving laterally through the packing units), wherein each of the three dimensional modules is configured to at least partially support at least one portion of structured packing material comprising a plurality of corrugated sheets(figure 3) arranged to define a plurality of flow passages, the structured packing material positioned to receive an atmospheric ambient air flow in a direction from a first opposed dominant face, through the plurality of passages, and toward a second opposed dominant face opposite the first dominant face, the at least one portion of structured packing material positioned to receive at least one liquid(from sump tank 16) for treating the airflow through the plurality of flow passages, where the at least one portion of structured packing material that is at least partially enclosed in the plurality of three dimensional modules forms a slab of structured packing material, and at least one control valve(28) that works to apply the liquid over the structured packing at a flow rate during a first portion of time duration, the structured packing material including a dimension between the first and second opposed dominant faces that is parallel to the atmospheric ambient air flow and that is parallel to the depth dimension.  Meek is silent as to at least one fan positioned to influence the atmospheric air flow through at least one section of the first or second opposed dominant faces of the at least one portion of structured packing material, the fan positioned to circulate the atmospheric ambient air flow through the plurality of flow passages of the structured packing material to bring the airflow into contact with the least one liquid.   Curtis teaches a structure for treating airflow including at least one liquid for treating the airflow, the structure including a prefabricated cooling tower module(10), the prefabricated cooling tower module including a nozzle(120) for supplying liquid to the layers(121,119) of fill material, and the module including at least one fan(fan assembly 38) positioned to influence airflow through the fill material.  It would have been obvious to someone of ordinary skill in the art at the time of the invention to provide a at least one fan for the prefabricated modular packing units(15) of Meek in order to provide an enhanced, forced airflow through each prefabricated modular packing unit and enhanced airflow through the corrugated sheets.  
	Meek is further silent as to at least one pump that applies the liquid over the structured packing material.  Christophersen et al(4215079) teaches a structure for contact of liquids to a packing material, the structure including a plurality of contact bodies(18) in parallel to an airflow, a water reservoir(28) supplying water through a water conduit(40) through a water pump(38) through a valve(42) to a plurality of water supply conduits(26), the water supply conduits providing water to the contact bodies.   It would have been obvious to someone of ordinary skill in the art at the time of the invention to provide at least one pump along with the valves(28) of Meek in order to provide a combination of a valve and pump to apply the liquid over the structured packing material of Meek at a predetermined flow rate.  Examiner respectfully submits claim 1 lines 28-39 , starting with “that apply the liquid …”  are not given patentable weight with respect to analysis of prior art, wherein the claimed pump and control valve are structural elements which are clearly shown in Christophersen et al and wherein the claimed pump and control valve are clearly capable of providing a predetermined flow rate of liquid over the structured packing of Meek.  Examiner respectfully submits providing liquid at a first flow rate of the liquid during a first portion of a time duration and the liquid at a second flow rate of the liquid during a section portion of the time duration involves specific control structure which is in addition to the pump and control valve, the specific control structure not claimed and not included in the original specification, therefore only the pump and control valve structure in line 28 are given patentable weight with regards to prior art analysis.  
	Meek is further silent as to the slab of structured packing material defined by a length dimension between 10 meters and 1000 meters, a height dimension between 7 m and 50 m, and a depth dimension between 2m and 15m.  Examiner respectfully submits each of the prefabricated modular packing units of Meek are clearly capable of being manufactured to a defined length, height, and depth dimension that is specific to the required treatment specifications, and therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to provide a slab of structured packing material of the noted claimed dimensions in order to provide a predetermined amount of liquid treatment to the airflow through the modules of Meek.  
	Meek is further silent as to the liquid having a capacity to absorb atmospheric carbon dioxide.  Liu et al teaches a tower for contact of liquid with an incoming gas flow, the incoming gas flow including an amount of carbon dioxide, and a liquid from nozzles(320) which has a capacity to absorb the carbon dioxide(noting amine or ammonia based C02 capture in column 4 line 19).  It would have been obvious to someone of ordinary skill in the art at the time of the invention to provide a liquid having a capacity to absorb carbon dioxide in an airflow through the packing material material of Meek so that atmospheric carbon dioxide is absorbed.   Examiner notes the piping and valving of Meek is clearly capable of containing an absorption liquid for passing a selected absorption liquid through the plurality of corrugated sheets.    
	Meek taken together with Curtis in view of Christophersen et al in view of Liu et al further teach wherein the structured packing material is positioned such that a flow of the at least one liquid through the structured packing material is in a mean flow direction that is parallel to a plane defined by the first and second opposed dominant faces.  Meek taken together with Curtis in view of Christophersen et al in view of Liu et al further teach wherein the structured packing material is also positioned to allow the liquid to flow through the structured packing material by gravity.  Meek taken together with Curtis in view of Christophersen et al in view of Liu et al further teach wherein the structured packing material is positioned such that the first and second opposed dominant faces are vertically oriented.  
	Meek taken together with Curtis in view of Christophersen et al in view of Liu et al teach all of the limitations of claim 27 but is silent as to wherein the dimension between the first and second opposed dominant faces that is parallel to the atmospheric ambient air flow is between 1 meter and 3 meters.  Examiner respectfully submits each of the prefabricated modular packing units of Meek are clearly capable of being manufactured to a defined length, height, and depth dimension that is specific to the required treatment specifications, and therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to provide a dimension between the first and second opposed dominant faces that is parallel to the atmospheric ambient air flow is between 1 meter and 3 meters in order to provide a predetermined amount of liquid treatment to the airflow through the modules of Meek.  
	Meek taken together with Curtis in view of Christophersen et al in view of Liu et al further teach wherein the fan comprises a part of a fan wall adjacent to at least one of the first or second opposed dominant faces of the structured packing material.  
	Meek taken together with Curtis in view of Christophersen et al in view of Liu et al teach all of the limitations of claims 32 and 33 but is silent as to wherein the liquid comprises a hydroxide solution and wherein the hydroxide solution comprises a sodium hydroxide solution.   Examiner respectfully submits someone of ordinary skill in the art, understanding that a facility is required to absorb atmospheric carbon dioxide, would know sodium hydroxide is capable of meeting the required absorption criteria, therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to provide liquid which is a sodium hydroxide solution in order to provide the facility of Meek with a liquid that is capable of absorbing atmospheric carbon dioxide.  
	Meek taken together with Curtis in view of Christophersen et al in view of Liu et al further teach wherein the liquid and structured packing material cooperatively achieve a liquid holdup. Meek taken together with Curtis in view of Christophersen et al in view of Liu et al further teach wherein the pump and the control valve, in combination, circulate the liquid through a liquid distributor system and to the structured packing material.    Meek taken together with Curtis in view of Christophersen et al in view of Liu et al further teach wherein the structured packing material comprises one or more dead spots.  Meek taken together with Curtis in view of Christophersen et al in view of Liu et al further teach wherein the structured packing material comprising the plurality of corrugated sheets defines a plurality of cross flow passages.  Meek taken together with Curtis in view of Christophersen et al in view of Liu et al further teache wherein the structured packing material is positioned such that a flow of the at least one liquid through the structured packing is in a mean flow direction from the second opposed dominant face toward the first opposed dominant face.  
Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Curtis(5227095) in view of Liu et al(8414853).
	Curtis teaches a facility for treating airflow including at least one liquid for treating the airflow, at least one structural framework that comprises a plurality of interconnected structural members to form a plurality of three dimensional modules(prefabricated modular units 12) that are in airflow communication(figure 1 showing a singular module of a plurality of modules, noting modules 10A-10D in figure 6), wherein each of the three dimensional modules is configured to at least partially support at least one portion of structured packing defining a plurality of flow passages(115,117,119, 121; column 6 lines 41-51) having a first dominant face and a second dominant face spaced opposite from the first dominant face along a first direction, at least one fan(fan assembly 38) rotatable about a fan axis to flow the ambient air through the at least one portion of structured packing along the first flow direction , the ambient air passing through the first dominant face, through the plurality of flow passages, and through the second dominant face as it flows along the first direction, and at least one pump(192 in figure 7) and control valve(flow control valve 202), in combination configured to apply the at least one liquid through the plurality of flow passages to contact airflow, apply the at least one liquid in a second direction (from nozzle 120) counter current and opposite to the first direction.   Curtis is silent as to the liquid having a capacity to absorb atmospheric carbon dioxide.  Liu et al teaches a tower for contact of liquid with an incoming gas flow, the incoming gas flow including an amount of carbon dioxide, and a liquid from nozzles(320) which has a capacity to absorb the carbon dioxide(noting amine or ammonia based C02 capture in column 4 line 19).  It would have been obvious to someone of ordinary skill in the art at the time of the invention to provide a liquid having a capacity to absorb carbon dioxide in an airflow through the packing material material of Meek so that atmospheric carbon dioxide is absorbed.   Examiner notes the piping and valving of Curtis is clearly capable of containing an absorption liquid for passing a selected absorption liquid through the plurality of corrugated sheets.    
	Examiner respectfully submits claim 44 lines 21-29 , starting with “ apply the at least one liquid …”  are not given patentable weight with respect to analysis of prior art, wherein the claimed pump and control valve are structural elements which are clearly shown in Curtis and wherein the claimed pump and control valve are clearly capable of providing a predetermined flow rate of liquid over the structured packing of Curtis.  Examiner respectfully submits providing liquid at a first flow rate of the liquid during a first portion of a time duration and the liquid at a second flow rate of the liquid during a section portion of the time duration involves specific control structure which is in addition to the pump and control valve, the specific control structure not claimed and not included in the original specification, therefore only the pump and control valve structure in line 44 are given patentable weight with regards to prior art analysis.  

Response to Arguments
Applicant’s arguments with respect to claims 23-29 and 32-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment (noting new claim 44 and multiple amendments to claim 23)  necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
May 2, 2022